Citation Nr: 1032941	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  99-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ear 
hearing loss, from October 30, 1998 to December 6, 2002.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, since December 6, 2002.

3.  Entitlement to an initial compensable rating, from October 
30, 1998 to December 9, 2005, for adjustment disorder with 
anxious features.

4.  Entitlement to a rating in excess of 10 percent, from 
December 9, 2005 to October 4, 2006, and to a rating in excess of 
50 percent, from October 4, 2006 to September 29, 2008, for 
adjustment disorder with anxious features.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 
1971.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal of a May 1999 rating decision, in which the 
Buffalo RO, in pertinent part, assigned a 10 percent rating for 
right ear hearing loss and awarded service connection for 
adjustment disorder with anxious features and assigned an initial 
noncompensable rating, both ratings effective October 30, 1998.  
The Veteran perfected appeals to the assigned disability ratings.  

In September 1999, the Veteran testified at an RO hearing; a copy 
of the transcript is in the record.

In an October 2001 decision, the Board, in pertinent part, denied 
the Veteran's appeals for a rating in excess of 10 percent for 
right ear hearing loss and for an initial rating compensable 
rating for adjustment disorder with anxious features.  The 
Veteran appealed the Board's October 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a March 
2003 Order, the Court granted the parties' Joint Motion to Vacate 
and Remand (joint motion), vacating that portion of the Board's 
October 2001 decision, which denied entitlement to an increased 
rating for right ear hearing loss and to an initial compensable 
rating for adjustment disorder with anxious features, and 
remanding the case to the Board for action consistent with the 
joint motion.  

In April 2004, the Board remanded the issues for further 
development.  The Board also remanded the issue of entitlement to 
an effective date earlier than October 30, 1998, for the grant of 
a 10 percent rating for right ear hearing loss.  The Board noted 
that the Veteran had submitted timely statements expressing 
disagreement with the effective date of the 10 percent rating for 
right ear hearing loss assigned by the May 1999 rating decision.  
The RO was instructed to provide the Veteran with a statement of 
the case (SOC) regarding this issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The record reflects that a SOC was issued 
in May 2004; however, the Veteran did not perfect a timely appeal 
regarding this issue.  38 C.F.R. § 20.200, 20.202 (2003).

Following an April 2004 Board remand, the Buffalo RO, in an 
October 2005 rating decision, granted service connection for left 
ear hearing loss and evaluated both ears as 10 percent disabling 
from December 6, 2002, the effective date of amendment to 
38 C.F.R. § 3.383(a)(3) in accord with changes to 38 U.S.C.A. 
§ 1160(a)(3) in the Veterans Benefits Act of 2002, Pub. L. 107-
330 (2002).  See 69 Fed. Reg. 48,148 (Aug. 9, 2004).  Given the 
action taken in the October 2005 rating decision, the Board has 
recharacterized the first two issues on appeal as set forth on 
the title page.

In an October 2006 rating decision, the Buffalo RO assigned a 10 
percent rating for adjustment disorder with anxious features, 
effective December 9, 2005.  Following a July 2008 Board remand, 
in a January 2009 rating decision, the Remand and Rating 
Development Team (R&R Team) at the Huntington, West Virginia RO 
assigned a 50 percent rating for adjustment disorder with anxious 
features, effective October 4, 2006, and assigned a 100 percent 
schedular rating for adjustment disorder with anxious features, 
effective September 29, 2008.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection for the Veteran's 
psychiatric disorder, the Board has characterized the matter on 
appeal in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service connected).  Moreover, although assigned a 10 percent 
rating, effective December 9, 2006, and 50 percent rating, 
effective from October 4, 2006 to September 29, 2008, as higher 
ratings are available at each stage, and the Veteran is presumed 
to seek the maximum available benefit, the Board has 
characterized this matter on appeal as encompassing the last two 
issues set forth on the title page.  Id.; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The issues on appeal are addressed in the REMAND portion of the 
decision below and again are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action, on his part, is required.


REMAND

The Board's review of the record reveals that further VA action 
on the appeal is warranted.

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board were not complied with, the Board itself errs in failing to 
insure compliance; in such situations the Board must remand back 
to RO for further development.

In compliance with the Board's July 2008 remand, the Veteran was 
reexamined.  As a result, he was assigned a 50 percent rating for 
adjustment disorder with anxious features, effective October 4, 
2006, and assigned a 100 percent schedular rating for adjustment 
disorder with anxious features, effective September 29, 2008, in 
a January 2009 rating decision.  However, the Huntington R&R Team 
failed to provide the Veteran and his representative with a 
supplemental SOC (SSOC) on the issue of entitlement to higher 
ratings for his anxiety disorder for the time periods on appeal 
prior to September 29, 2008.  See 38 C.F.R. § 19.31 (2009).  This 
must be done on remand.

A review of the September 2008 VA audiological examination report 
shows that the examiner failed to elicit information from the 
Veteran concerning the functional effects of his disability, as 
required by the Court's holding in Martinak v. Nicholson, 21 Vet. 
App. 447, 445 (2007).  In addition, the Board notes that, in a 
July 2008 informal hearing presentation, his representative noted 
that, in a February 2006 treatment note, the Veteran's treating 
neurologist opined that the Veteran's dizziness and right ear 
hearing loss are related, contending that the Veteran's symptoms 
of hearing loss, tinnitus, and dizziness with nausea and vomiting 
should be rated as analogous to Meniere's disease under 38 C.F.R. 
§ 4.87, Diagnostic Code 6205.  In this regard, the Board notes 
that the prohibition against pyramiding in 38 C.F.R. § 4.14, does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  However, no ear disease examination 
was performed.  Consequently, the medical evidence before the 
Board is inadequate to determine the functional effects and 
severity of the symptomatology due to the Veteran's service-
connected hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Therefore, this issue must be remanded for additional VA 
examination to ascertain the current nature and severity of his 
hearing loss disability and whether a separate rating is 
warranted under Diagnostic Code 6205.

The claims file includes treatment records from the Veteran's 
treating neurologist, dated from November 18, 2005 to August 18, 
2006.  On remand, VA should try to obtain any outstanding records 
from this physician.  Similarly, the Board notes that the Veteran 
receives treatment through the Upstate New York VA Healthcare 
System.  Currently, the claims file contains records dated from 
November 3, 2005 to March 15, 2006.  Outstanding VA medical 
records should be obtained on remand.

The readjudication of the claims should include consideration of 
all evidence added to the record since the last adjudication of 
the claims.  Further, VA should also document consideration of 
whether separate ratings for each residual arising from his 
hearing loss disability pursuant to Esteban, cited to above, and 
continuing consideration of "staged rating" (assignment of 
different ratings for distinct periods of time, consistent with 
the facts found) pursuant to Fenderson, cited to above, and Hart 
v. Mansfield, 21 Vet. App. 505 (2007), or whether referral for an 
extraschedular rating are warranted for the Veteran's hearing 
loss and anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records 
for treatment and evaluation of the Veteran 
from the Upstate New York VA Healthcare 
System, since March 15, 2006.  All records 
and responses received should be associated 
with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  In particular, ask the Veteran to 
provide authorization to enable VA to obtain 
all outstanding pertinent records from Dr. K. 
C. Lall, since August 18, 2006.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA ear 
disease examination, by an ENT physician.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (including audiological 
testing, if deemed necessary) and studies 
should be accomplished and all clinical 
findings should be reported in detail.  

In accord with § 4.85(a) (2009), the examiner 
should fully describe the functional effects 
caused by the Veteran's hearing disability so 
as to adequately reveal the current state of 
his hearing loss.  The examiner should 
specifically comment on any vertigo or 
dizziness related to the Veteran's service-
connected hearing loss and tinnitus and state 
whether it is constant.  If not constant, the 
examiner should state the frequency and 
duration of any episodes (to include all 
information for rating this disability under 
Diagnostic Code 6205).  

The examiner should set forth all examination 
findings, along with a complete rationale for 
any conclusions reached, in a printed report.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, VA should 
readjudicate the Veteran's claims, to include 
on an extraschedular basis, in light of all 
pertinent evidence and legal authority.  VA 
should document consideration of whether a 
separate rating for dizziness under 
Diagnostic Code 6205, pursuant to the Esteban 
decision, is warranted or whether the 
Veteran's hearing loss/tinnitus/dizziness is 
more properly rated under Diagnostic Code 
6205 alone.  Readjudication of the increased 
and initial ratings assigned also should 
include consideration of whether staged 
ratings for the Veteran's disabilities, 
pursuant to Fenderson and Hart (cited to 
above), are appropriate.  If any benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate SSOC, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


